DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “a first quasi co-location (QCL) of the PDSCH transmission is different from a second QCL of a second coreset that overlaps in at least one symbol with the PDSCH transmission, and the first coreset group index is the same as a second coreset group index of the second corset, and based on the determining, receiving the PDSCH transmission with the second QCL of the second coreset” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 –  A method comprising: receiving, by a wireless device and via a first control resource set (coreset) with a first coreset group index, downlink control information 
2.	Regarding claim 11 – A wireless device comprising: one or more processors, and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive, via a first control resource set (coreset) with a first coreset group index, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) transmission; determine that: a first quasi co-location (QCL) of the PDSCH transmission is different from a second QCL of a second coreset that overlaps in at least one symbol with the PDSCH transmission, and the first coreset group index is the same as a second coreset group index of the second corset, and based on the determining, receive the PDSCH transmission with the second QCL of the second coreset.
3.	Regarding claim 20 – A system comprising: a base station comprising one or more first processors and memory storing instructions that, when executed by the one or more first processors, cause the base station to: transmit, by a base station to a wireless device and via a first control resource set (coreset) with a first coreset group index, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) transmission, and transmit the PDSCH transmission, and a wireless device comprising one or more second processors and memory storing instructions that, when executed by the one or more second processors, cause the 
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-20 are allowable over the prior art of record.

Conclusion

Claims 1-20 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liou (US 2020/0305168 A1) discloses method and apparatus for beam indication for PUSCH considering multiple nodes scenario in a wireless communication system.
Khoshnevisan et al. (US 2020/0196346 A1) discloses pruning rules for DCI repetition.
Lee et al. (US 2021/0045141 A1) discloses data signal acquisition method by terminals in wireless communication system and apparatus for supporting same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15

Alexandria, VA, 22313
John Pezzlo
23 January 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465